Citation Nr: 1007634	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-35 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In August 2007 the Veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO.  A transcript of 
that hearing is associated with the claims files.

The Board remanded the case for further development in 
February 2008.  It has since been returned to the Board for 
further appellate action.

REMAND

Unfortunately, the case must be remanded once again for 
further development.

The Board's remand in February 2008 specifically directed the 
originating agency to issue to the Veteran and his 
representative the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include notice 
addressing direct, presumptive, and secondary service 
connection.  The Appeals Management Center (AMC) issued a 
letter to the Veteran in February 2008 that addressed direct 
service connection but failed to address secondary and 
presumptive service connection as specifically required by 
the Board's remand.  The U. S. Court of Appeals for Veterans 
Claims has held that compliance with a remand is not 
discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO or AMC for the 
following actions:

1.  In compliance with the requirements 
of the Board's remand in February 2008, 
the RO or the AMC must issue to the 
Veteran and his representative a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) to include notice addressing 
presumptive and secondary service 
connection for prostate cancer.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


